DETAILED ACTION
Claims 1-16 were subject to restriction requirement mailed on 06/02/2022.
Applicant filed a response, and elected Group I, claims 1-7, and withdrew claims 8-16, without traverse on 07/21/2022.
Claims 1-16 are pending, and claims 8-16 are withdrawn.
Claims 1-7 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 07/21/2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, in order to ensure consistency, it is suggested to amend “Fe (II)-MOF-74” to “Fe(II)-MOF-74”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al., ZSM-5-(C@Fe) activated peroxymonosulfate for effectively degrading ciprofloxacin: In-depth analysis of degradation mode and degradation path, Journal of Hazardous Materials, 2020, 398, 123024 (Chi).
Regarding claims 1-6, Chi discloses ZSM-5(C@Fe), as a peroxymonosulfate heterogeneous activator (Chi, Abstract); ZSM-5-COOH was synthesized; ZSM-5, 3-aminopropyltriethoxysilane and maleic anhydride were uniformly dispersed in dimethylformamide and stirred at room temperature; then washed the granular samples with methanol and dried; finally, the ZSM-5-COOH were obtained (reading upon preprocessing a ZSM-5 by a carboxylation method to obtain a ZSM-5-COOH) (Chi, page 2, right column, section 2.1., 2nd paragraph).
Chi further discloses Fe(II)-MOF-74 were prepared; 13.50 mmol FeCl2·4H2O, 5.40 mmol 1,4-benzenedicarboxylic, 250 mL dimethylformamide and 30 mL methanol were placed in three-neck flask, and 8 mL HF (concentration: 40%) was slowly dripped into the mixture solution and then heated at 140 °C and stirred for 24 h under nitrogen atmosphere; the sample obtained was washed with methanol and dried in a vacuum furnace at 50 °C for 12 h; finally, the pure Fe(II)-MOF-74 were obtained (reading upon synthesizing a ferrous metal organic framework material by a thermal method to obtain a precursor Fe (Il)-MOF-74) (Chi, paragraph spanning between pages 2-3).
Chi further discloses 10 g ZSM-5-COOH and 50 mmol ethyleneglycol dimethacrylate (i.e., an ethyldiol methacrylate) were dispersed in 100 mL acetonitrile (i.e., a mass-volume ratio of the ZSM-5-COOH to the acetonitrile 10:100 g/ml; a molar volume ratio of the ethyldiol methacrylate to the acetonitrile is 50:100 mmol/ml) and stirred for 1 h at room temperature; then, 1 g Fe(II)-MOF-74 (i.e., a mass ratio of the ZSM-5-COOH to the precursor Fe(II)-MOF-74 in the step (3) is 10:1) and 20 mg azodiisobutyronitrile (i.e., an initiator) were put into the mixture solution and stirred at 60 °C for 24 h. The granular samples were filtered out, washed with methanol, and then dried in a vacuum furnace at 50 °C for 12 h and the granular samples was marked as ZSM-5-MOFs.The ZSM-5-MOFs and Fe(II)-MOF-74 were pyrolyzed at 640 °C for 2 h under a flowing nitrogen atmosphere; the heating rate and annealing rate were both 5 °C min-1; the final sample obtained by pyrolysis ZSM-5-MOFs was marked as ZSM-5-(C@Fe) and the final sample obtained by pyrolysis Fe(II)-MOF-74 was marked as C@Fe (Chi, page 3, left column, 2nd paragraph).

Further regarding claim 1, given that Chi disclose identical or substantially identical synthesis method of ZSM-5(C@Fe) using identical or substantially identical raw materials with those of the present claim (specification, page 7, Emodiment 1), therefore it is clear that a millimeter-scale peroxymonosulfate activator ZSM-5-(C@Fe) would be necessarily and inherently produced. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chi.
Regarding claim 7, as applied to claim 1, Chi discloses the ZSM-5-MOFs and Fe(II)-MOF-74 were pyrolyzed at 640 °C for 2 h. 640 °C is close to the presently claimed range of 400°C to 600°C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732